 


114 HR 1495 IH: Restoring Confidence Through Smarter Campaigns Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1495 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Higgins introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to provide for limitations on expenditures in elections for the House of Representatives. 
 
 
1.Short Title; Findings 
(a)Short TitleThis Act may be cited as the Restoring Confidence Through Smarter Campaigns Act. (b)FindingsCongress finds the following: 
(1)The Supreme Court decision in Buckley v. Valeo failed to recognize that unlimited spending on elections has a corrosive effect on the electoral process and on public confidence in the integrity of the electoral process. (2)Restoring Congress’s regulatory power over campaign expenditures will level the playing field by creating a realistic opportunity for more Americans to seek Federal office and by encouraging elections that are more competitive. 
(3)Limiting the need for incessant fundraising by Members of Congress may restore the public’s confidence in both the electoral process and in the accountability of Members to the constituents who elect them. 2.Expenditure Limitations in House Elections (a)Establishment of LimitationsSection 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended by adding at the end the following new subsection: 
 
(k)Expenditure Limitations in House Elections 
(1)Limitations 
(A)In generalA candidate for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress and the authorized committees of the candidate may not make expenditures which in the aggregate exceed $500,000 during the election cycle, of which— (i)not more than $250,000 may be attributable to expenditures made with respect to a primary election; and 
(ii)not more than $250,000 may be attributable to expenditures made with respect to a general election. (B)Increase in limitations for runoff electionsIn the case of a candidate in a runoff election, the candidate and the authorized committees of the candidate may make an additional amount of expenditures which in the aggregate do not exceed $250,000, of which— 
(i)not more than $125,000 may be attributable to expenditures made with respect to a primary runoff election; and (ii)not more than $125,000 may be attributable to expenditures made with respect to a general runoff election.  
(2)Exclusion of expenditures for legal servicesIn determining the amount of expenditures made for purposes of this subsection, there shall be excluded any expenditures made for legal services in connection with the campaign. (3)PenaltiesAny candidate who makes expenditures in an election in excess of the limit applicable to the election under paragraph (1) shall pay to the Commission a civil money penalty in an amount determined as follows: 
(A)If the amount of expenditures in excess of the limit is equal to or less than 2.5 percent of the amount of the limit, the penalty shall be equal to the amount of the excess expenditures. (B)If the amount of expenditures in excess of the limit is greater than 2.5 percent but equal to or less than 5 percent of the amount of the limit, the penalty shall be equal to 300 percent of the amount of the excess expenditures. 
(C)If the amount of expenditures in excess of the limit is greater than 5 percent of the amount of the limit, the penalty shall be equal to the sum of 300 percent of the amount of the excess expenditures plus an additional penalty determined by the Commission.. (b)Indexing of Amounts (1)Application of indexingSection 315(c)(1) of such Act (52 U.S.C. 30116(c)(1)) is amended— 
(A)in subparagraph (B)(i), by striking or (h) and inserting (h), or (k); and (B)in subparagraph (C), by striking and (h) and inserting (h), and (k). 
(2)Determination of base yearSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B) is amended— (A)by striking and at the end of clause (i); 
(B)by striking the period at the end of clause (ii) and inserting ; and; and (C)by adding at the end the following new clause: 
 
(iii)for purposes of subsection (k), calendar year 2018.. (c)Effective DateThe amendments made by this section shall apply with respect to elections held on or after January 1, 2017. 
 
